—Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered May 22, 2001, convicting him of sodomy in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
Where a defendant is found competent to stand trial, he is necessarily competent to waive his right to counsel and proceed pro se (see People v Ferguson, 248 AD2d 725 [1998]; see also People v Reason, 37 NY2d 351 [1975]). The Supreme Court improperly denied the defendant’s unequivocal and timely request to defend himself pro se, without conducting a proper inquiry (see Faretta v California, 422 US 806 [1975]; People v Arroyo, 98 NY2d 101 [2002]; People v Slaughter, 78 NY2d 485 [1991]; People v Smith, 68 NY2d 737 [1986], cert denied 479 US 953 [1986]; People v McIntyre, 36 NY2d 10,15 [1974]; People v Tejada, 289 AD2d 516 [2001]; cf. People v Venticinque, 301 AD2d 619 [2003]; People v Bell, 234 AD2d 378 [1996]). As the People correctly concede, the Supreme Court thereby denied the defendant his constitutional right to present his own defense, and the judgment must be reversed and a new trial ordered.
At oral argument the attorney for the defendant, in effect, withdrew the defendant’s claim that a new suppression hearing was warranted. Santucci, J.P., Krausman, Townes and Mastro, JJ., concur.